EXHIBIT 10.1

 

SEPARATION AND RELEASE AGREEMENT

THIS CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT ("Agreement") is made by and
among Barrett Business Services, Inc. (“BBSI"), and Heather Gould, an individual
residing at [ • ] ("Employee").  "BBSI" and "Employee" are collectively referred
to as the "Parties."  The Parties agree as follows:

1.Background.  Employee is employed as BBSI’s Chief Strategy
Officer.  Employee’s employment with BBSI will end as of April 3, 2020
(“Termination Date”).  BBSI has offered Employee severance pay, to which
Employee would not otherwise be entitled, in consideration of Employee’s release
and waiver of all claims against BBSI arising from Employee’s employment with
and termination of employment from BBSI.  Employee has been given adequate time
within which to consider this Agreement under the advice of an attorney of their
choice and enters into this Agreement voluntarily. Employee wishes to accept the
severance pay and agrees to abide by the covenants, terms and conditions set
forth in this Agreement.

2.Effective Date.  Unless otherwise revoked by Employee as provided in
Paragraphs 17 and 18 below, this Agreement shall be effective on the eighth
(8th) day following the date Employee signs and returns this Agreement to BBSI
(the “Effective Date”).

3.Separation Pay.  As separation pay, BBSI agrees (a) to pay Employee the lump
sum of $11,250 and (b) to continue Employee’s salary, at the level that Employee
was earning as of March 1, 2020, through December 31, 2020.  The separation pay
is consideration for the terms of this Agreement, and Employee acknowledges the
adequacy of this consideration. BBSI shall make the lump sum payment within
fourteen (14) days of the Effective Date.  BBSI will make the salary
continuation payments every other week on BBSI’s ordinary paydays.  The
separation pay shall be subject to all applicable payroll taxes and
deductions.  Employee acknowledges and understands that it is Employee’s
responsibility to comply with any obligation to pay taxes with respect to any
proceeds received from BBSI in connection with this Agreement, and Employee
agrees to indemnify and hold BBSI harmless from any failure on Employee’s part
to comply with those obligations.  

4.Restricted Stock Units.  Outstanding restricted stock units that (a) are held
by Employee on the Termination Date and (b) were scheduled to vest after the
Termination Date and on or before July 14, 2020, will be accelerated by BBSI and
considered fully vested as of the Termination Date.

5.Outplacement.  BBSI will pay up to $10,000 for Employee to use employee
outplacement services through a vendor of Employee’s choosing.  Employee will
submit appropriate documentation to BBSI concerning the outplacement expenses,
and BBSI will make payments directly to the vendor.  

6.Release by Employee.  In consideration of the promises made and the separation
pay provided herein, Employee hereby fully and forever waives, releases and
discharges and covenants not to sue BBSI and its current and future agents,
employees, attorneys, insurers, officers, shareholders, directors, parent
companies, subsidiaries and related companies and entities (collectively the
"Released Parties") from and against any and all liabilities, claims, demands,
actions and causes of action, suits, charges, damages, or other demands or
claims of any kind whatsoever known or unknown, foreseen or unforeseen,
including but not limited to those involving any matter arising out of or in any
way related, directly or indirectly, to Employee's employment with BBSI or the
termination thereof (the "Claims").  The Parties agree and acknowledge that the
Claims released include, but are not limited to, any claims or actions based
upon any common law tort action, breach of contract, breach of the covenant of
good

 

--------------------------------------------------------------------------------

 

faith and fair dealing, misrepresentation, promissory estoppel, wrongful
discharge, fraud, defamation, privacy violations, interference with contract,
infliction of emotional distress, hiring, rehire or reemployment rights, and any
and all discrimination claims or rights to sue that might be available to
Employee under federal, state, or local statutes, laws, regulations or
ordinances, including but not limited to Title VII of the Civil Rights Act; the
Americans with Disabilities Act, as amended by the ADA Amendments Act of 2008;
the Family and Medical Leave Act; the Fair Labor Standards Act; the Employee
Retirement Income Security Act; the OFCCP laws and related regulations,
including Section 503 of the Rehabilitation Act, Section 4212 of the Vietnam Era
Veterans Readjustment Act, and Executive Order 11246, as amended; the Fair
Credit Reporting Act; and any provisions of the Oregon Constitution, and Oregon
statutes and regulations concerning whistleblowing, civil rights, wages and
hours, employee leaves, and any other statutes pertaining to employment.

7.Claims Not Released by Employee. The general release and waiver of claims in
paragraph 6 does not require Employee to waive, release, or discharge any claims
that Employee cannot lawfully waive, including without limitation claims for
unemployment benefits or workers’ compensation benefits, and Employee represents
that to the extent Employee has suffered a work-related injury in the course of
Employee’s employment with BBSI, Employee has already reported such injury to
BBSI.  Employee’s release does not prohibit Employee from filing a charge with
the Equal Employment Opportunity Commission or other similar federal or state
administrative agencies, although Employee waives any right to monetary relief
related to such an administrative charge or complaint or in an associated
lawsuit.  Employee’s release does not waive any rights to vested benefits, such
as pension or retirement benefits, the rights to which are governed by the terms
of applicable plan documents.

8.No Pending Lawsuits.  Employee represents that Employee has not filed any
lawsuits against BBSI or any of the other Released Parties.  Except as otherwise
permitted under paragraphs 7 and 9, Employee promises and agrees that Employee
will not do so at any time in the future with respect to any Claims which arose
on or before the Effective Date of this Agreement.

9.Protected Rights.  Nothing in this Agreement is intended to or shall interfere
with Employee's rights under federal or state laws to file a charge or complaint
with any federal or state regulatory authority ("Government Agencies"). Employee
further understands that this Agreement does not limit Employee's ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted, without notice to
BBSI.  However, Employee expressly waives and releases any right of Employee to
recover monetary relief related to such an administrative charge or complaint or
in an associated lawsuit.    

10.Ownership of Claims by Employee.  Employee represents and warrants that
Employee has not assigned or transferred any Claim against the Released Parties
to any third party.  Employee further agrees to indemnify, defend and hold
harmless each and all of the Released Parties against any and all Claims based
on, arising out of or in connection with any such transfer or assignment, or
purported transfer or assignment, of any Claims or any portion thereof or
interest therein.

11.Earned Salary and Benefits.  Regardless of whether Employee signs this
Agreement, Employee shall be paid Employee's compensation and benefits earned
and vested through the Termination Date.

12.Continued Obligation Regarding Disclosure of BBSI Information.  Employee
acknowledges and reaffirms her continuing duties to protect information of BBSI,
as stated in Paragraph 7 of her Employment Agreement with BBSI, which became
effective March 26, 2012.  Employee further acknowledges and reaffirms BBSI’s
continuing rights to enforce that paragraph, including the right to injunctive
relief, in addition to any other rights, damages, or remedies BBSI may have in
law or equity.  Pursuant to the Defend Trade Secrets Act of 2016, 18 U.S.C. §
1833(b),

 

Page 2 of 6

 

 

--------------------------------------------------------------------------------

 

Employee will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a proceeding, if such filing is made under seal.

13.Continuing Covenants of Employee.  Employee acknowledges and reaffirms her
covenants to BBSI, as stated in Paragraph 8 of her Employment Agreement with
BBSI, which became effective March 26, 2012.  Those covenants include Employee’s
covenants not to solicit BBSI customers and employees.  Employee further
acknowledges and reaffirms BBSI’s continuing rights to enforce that paragraph,
including the right to injunctive relief, in addition to any other rights,
damages, or remedies BBSI may have in law or equity.  

14.Continuing Duty to Cooperate.  Employee agrees to cooperate with BBSI in the
defense of third-party legal claims or administrative charges that concern
events that occurred during Employee’s tenure at BBSI.  Employee agrees to make
herself reasonably available after the Termination Date to assist BBSI in
defense of those claims or charges.

15.Continuing Duty to Defend and Indemnify: BBSI acknowledges and reaffirms its
continuing obligation to defend and indemnify Employee as provided in Articles V
and VI of its corporate charter.  

16.Non-disparagement.  The Parties agree that they wish to end their
relationship and part company in an amicable manner. Accordingly, and except as
otherwise permitted under paragraphs 7 and 9, Employee agrees to not disparage,
criticize, or demean BBSI, its work, services, or personnel with any third party
or through any media, social media platform, or other publication. Nothing in
this Agreement shall be construed to limit Employee's ability to communicate
with any Government Agencies regarding a potential violation of federal or state
laws or regulations.

17.Return of BBSI Property.  Employee represents and warrants that Employee has
or shall return to BBSI all of BBSI's property in Employee's possession by no
later than Employee's Termination Date, including, but not limited to computers,
phones, smart phones, tablets, electronic storage devices, customer information,
and all tangible and intangible property belonging to BBSI or relating to
Employee's employment with BBSI.  Employee further represents and warrants that
Employee has not retained copies, electronic or otherwise, of such property.

18.Age Discrimination in Employment Act Acknowledgments.  In conjunction with
the Age Discrimination in Employment Act:

 

A.Employee acknowledges that Employee has had a reasonable time within which to
consider this Agreement before executing it, and that no one coerced or hurried
Employee into executing this Agreement;  

 

B.Employee acknowledges that Employee has carefully read and fully understands
all of the provisions of this Agreement, and declares that the Agreement is
written in a manner that Employee understands;

 

C.Employee acknowledges that Employee is, through this Agreement, releasing BBSI
and all Released Parties from any and all claims Employee may have against them
and that this Agreement constitutes a release and discharge of claims arising
under the Age

 

Page 3 of 6

 

 

--------------------------------------------------------------------------------

 

Discrimination in Employment Act, 29 U.S.C. §§ 621-634, including the Older
Workers’ Benefit Protection Act, 29 U.S.C. § 626(f) (“OWBPA”);

 

D.Employee declares that Employee’s agreement to all of the terms set forth in
this Agreement is knowing and voluntary;

 

E.Employee knowingly and voluntarily intends to be legally bound by the terms of
this Agreement;

 

F.Employee acknowledges and agrees that through this Agreement, Employee is
receiving consideration in addition to anything of value to which Employee is
already entitled;

 

G.Employee acknowledges that Employee was advised and hereby is advised in
writing to consider the terms of this Agreement and consult with an attorney of
Employee’s choice prior to executing this Agreement;

 

H.Employee acknowledges that Employee understands that rights or claims that may
arise after the date this Agreement is executed are not waived;

 

I.Employee acknowledges that Employee has twenty-one (21) days to consider this
Agreement, and in the event Employee decides to execute this Agreement in fewer
than twenty-one (21) days, Employee has done so with the express understanding
that Employee has been given and declined the opportunity to consider the
Agreement for a full twenty-one (21) days and is knowingly and voluntarily
waiving the balance of the twenty-one (21) day period;

 

J.Employee acknowledges that changes to the form of this Agreement, whether
material or immaterial, shall not restart the running of the twenty-one (21) day
period;

 

K.Employee understands that Employee may not sign this Agreement before the
Termination Date; and

 

L.Employee acknowledges that Employee may revoke this Agreement at any time
within seven (7) days after Employee executes the Agreement and that this
Agreement is not effective or enforceable until the eighth day following the
execution of the Agreement.

 

19.Return and Revocation of Agreement.  This Agreement must be signed by
Employee and delivered to BBSI by the close of business on April 24, 2020, or
the separation pay offer contained within this Agreement will automatically
terminate.  The signed Agreement must be personally delivered to P.K.
Runkles-Pearson, Miller Nash Graham & Dunn LLP, 111 SW Fifth Ave., Suite 3400,
Portland OR 97201, mailed to and received by Ms. Runkles-Pearson, or delivered
to BBSI through DocuSign.  Employee shall have seven (7) days after signing and
returning this Agreement to revoke Employee’s approval and void the Agreement in
its entirety.  Any revocation of this Agreement within this seven (7) day period
should be submitted in writing and state “I hereby revoke my agreement to the
Confidential Employment Separation Agreement and General Release.”  The
revocation must be personally delivered to P.K. Runkles-Pearson, Miller Nash
Graham & Dunn LLP, 111 SW Fifth Ave., Suite 3400, Portland OR 97201, mailed to
and received by Ms. Runkles-Pearson, or delivered to BBSI through
DocuSign.  Regardless of the method of delivery, the revocation must be received
within seven (7) days of the date this Agreement

 

Page 4 of 6

 

 

--------------------------------------------------------------------------------

 

was signed by Employee and returned to Ms. Runkles-Pearson. If Employee revokes
and voids this Agreement, Employee will not be entitled to the separation pay
identified in Paragraph 3.  

 

20.Other Terms.  BBSI cannot guarantee whether or not Employee will be found
eligible for or will be provided benefits under any claim made for unemployment.

21.No Admission of Liability.  This Agreement shall not be in any way construed
as an admission by BBSI that it has acted wrongfully with respect to Employee or
any other person.

22.Binding Effect.  This Agreement shall be binding on the Parties and their
heirs, administrators, representatives, executors, successors and assigns and
shall inure to their benefit and that of their heirs, administrators,
representatives, executors, successors and assigns.

23.Severability.  The provisions of this Agreement are severable.  If any
provision of this Agreement is held to be invalid or unenforceable, it shall not
affect the validity or enforceability of any other provision of this Agreement.

24.Entire Agreement.  This Agreement sets forth the entire agreement between
BBSI and Employee and supersedes all prior oral or written agreements or
understandings, if any, between BBSI and Employee concerning the subject matter
of this Agreement.  This Agreement may not be altered, amended or modified,
except by a subsequent written document signed by BBSI and Employee.

25.Waiver.  The failure of any Party to insist upon strict performance of any of
the terms and provisions of this Agreement shall not be construed as a waiver or
relinquishment of any such terms or conditions or of any other term or condition
and the same shall be and remain in full force and effect.  No waiver shall be
claimed as to any term or provision of this Agreement unless such waiver is in
writing and signed by the Parties.

26.Attorneys' Fees.  The Parties agree to pay their own attorney fees and costs
incurred in the preparation and review of this Agreement.  In the event of any
dispute or legal or equitable action arising from this Agreement, the
substantially prevailing party shall be entitled to its reasonable attorney's
fees and costs.

27.Governing Law, Venue and Forum.  This Agreement shall be construed in
accordance with the laws of the state of Washington, and the proper venue shall
be in the state of Washington.  The Parties agree that the proper venue for any
proceeding brought in state court pursuant to this Agreement shall be in Clark
County, Washington.

28.Code Section 409A.  This Agreement is intended to be interpreted and applied
so that the payments and benefits set forth herein will be exempt from the
requirements of Internal Revenue Code Section 409A.  Accordingly, to the maximum
extent permitted, this Agreement will be interpreted to be exempt from Internal
Revenue Code Section 409A.

29.Acknowledgment by Employee.

A.Employee acknowledges that Employee was free to and was advised and encouraged
to retain an attorney to thoroughly discuss all aspects of this Agreement, and
specifically, Employee's knowing and voluntary waiver and release of rights as
provided in paragraph 6, above.  Employee has carefully read and fully
understands all the provisions of this Agreement, and Employee is knowingly,
voluntarily and of Employee's own free will entering into this Agreement.

B.Employee acknowledges that the separation pay Employee is to receive under the
terms of this Agreement in exchange for Employee's release and waiver is
consideration to which

 

Page 5 of 6

 

 

--------------------------------------------------------------------------------

 

Employee would not otherwise be entitled and that the consideration set forth
herein is adequate and satisfactory.

C.Employee acknowledges that Employee's employment with BBSI will be permanently
and irrevocably severed on or before the Termination Date and that BBSI has no
obligation to re-hire, re-employ, recall or hire Employee in the future.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF CERTAIN KNOWN OR
UNKNOWN CLAIMS.  

Read, Understood and Agreed to:

 

Employee:

 

 

/s/ Heather Gould

__________________________________________
Heather Gould

 

Date:  ___4/3/2020_________________________

 

Barrett Business Services, Inc.:

 

 

 

By:  __/s/ Gary Kramer________________________

 

Its:  ___CEO_______________________________

 

Date:  __4/3/2020___________________________

 

Page 6 of 6

 

 